Citation Nr: 0831181	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  03-01 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant had active service from October 1979 to January 
1981; she subsequently was a member of the United States Army 
Ready Reserves from approximately February 1982 until October 
1985.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland that denied the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

In February 2006, a hearing was held at the Board in 
Washington, DC before the undersigned Veterans Law Judge who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing 
has been associated with the claims file.  The appellant 
subsequently submitted additional evidence and the case was 
remanded for additional development in May 2006.  The case 
has now been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Post-remand, the AMC/RO 
failed to obtain the medical records associated with the 
appellant's claim for disability benefits from the Social 
Security Administration (SSA).  While the AMC did receive 
information from SSA that the appellant's claim had been 
denied, no follow-up action was taken to obtain the 
associated medical records for inclusion in the claims file.  

The Court further held that where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Thus the case must 
be remanded so that the appellant's SSA records are obtained 
and associated with the claims file.

In addition, the Board notes that, while the AMC/RO attempted 
to obtain the appellant's medical records associated with the 
treatment she received at the National Naval Medical Center 
in May 1981, that request was submitted under the appellant's 
current surname rather than the surname she was using in 
1981.  On remand, the AMC/RO should again seek to obtain 
those 1981 medical records and associate them with the claims 
file.

Review of the appellant's service medical treatment records 
reveals that the appellant was seen for complaints of 
involuntary gagging in October 1980; after physical 
examination of the appellant was accomplished, the clinical 
recommendation was for a neuropsychiatric evaluation.  The 
AMC/RO must conduct a search for psychiatric records from 
Fort Ord, CA for October, November and December of 1980, as 
well as January 1981.  Review of the appellant's service 
personnel records reveals that, while in the Reserves, she 
was assigned to the 100th Station Hospital (500B) (SDCAAA) 
Turner USARC.  As none of the appellant's Army Reserve 
medical treatment records have been included in the claims 
file, the AMC/RO should take all appropriate steps to locate 
and obtain the service medical treatment records from that 
unit and associate them with the claims file.  Likewise, 
review of the evidence of record reveals that not all of the 
appellant's service personnel records are included in the 
claims file.  The current evidence of record does not include 
the appellant's written evaluation reports for either her 
regular Army service or for her Reserve duty.  On remand, all 
outstanding service medical, psychiatric and personnel 
records should be obtained and associated with the claims 
file.

Review of the post-service medical records reveals that the 
appellant was referred by VA personnel to Johns Hopkins 
Hospital for gynecological care in December 1981, as well as 
in December 1988.  Furthermore, the appellant was 
hospitalized at the VAMC at Fort Howard in 1987, as well as 
in the VAMC in Baltimore.  These inpatient stays were for 
alcohol detoxification treatment.  The AMC/RO should attempt 
to obtain the associated records from each of these 
facilities and include them in the claims file.

The appellant is seeking service connection for PTSD based on 
an in-service sexual assault.  When a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's records may corroborate the veteran's account 
of the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

Furthermore, pertinent provisions of Manual M21-1MR 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen, 10 Vet. App. at 128; M21-1MR, Part III, Subpart iv, 
Chapter 4, Section H (Change date August 2006); see also YR 
v. West, 11 Vet. App. 393, 399 (1998).  A Court case, Patton 
v. West, 12 Vet App 272 (1999), has highlighted the 
importance of the RO following the more particularized 
requirements delineated in the M21-1 for personal-assault 
PTSD claims.  It is not clear that the AMC/RO has achieved 
the level of development required by the Court's holding in 
Patton.

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).  In this case, however, 
the AMC/RO has failed to comply with the above described 
notification requirements in 38 C.F.R. § 3.304(f)(3), and 
thus, such development must be accomplished on remand.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate her claim, and of what part 
of such evidence she should obtain and 
what part the Secretary will attempt to 
obtain on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should take appropriate 
steps to secure any additional service 
medical treatment records or alternative 
records for the appellant (under her 
maiden name) through official channels or 
from any other appropriate source, 
including the appellant.  In particular, 
a search for the report of any 
neuropsychiatric evaluation performed 
while the appellant was at Fort Ord, CA 
between October 29, 1980 and January 14, 
1981 must be undertaken.  In addition, 
the records from the 100th Station 
Hospital (500B) (SDCAAA) Turner USARC 
should be sought.  These records should 
be associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
set forth in the claims file.

3.  The AMC/RO should obtain legible 
copies of all remaining material from the 
appellant's Regular Army and Reserve 
personnel records from the Official 
Military Personnel File (OMPF) or from 
any other appropriate source, to include 
all narrative performance evaluation 
reports, if any.  All requests, negative 
responses, and information obtained 
should be associated with the claims 
file.  The appellant should also be 
notified of any negative results.  
38 C.F.R. § 3.159.

4.  The AMC/RO should obtain from the 
Social Security Administration copies of 
any and all medical records utilized in 
determining the appellant's entitlement 
to disability benefits, as well as any 
Administrative Law Judge decision and 
associated List of Exhibits.  The 
appellant's assistance in obtaining any 
pertinent records should be requested as 
indicated.

5.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
government or private physicians and/or 
medical facilities and hospitals that 
provided her with any treatment for any 
psychiatric or psychological disorder 
after her discharge from service.  In 
particular, the records from the 
appellant's hospitalizations at the VAMC 
in Baltimore and the VAMC at Fort Howard 
between 1985 and 1989 should be obtained.  
After securing the necessary release(s), 
the RO should obtain those records and 
associate them with the claims file.

6.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
government or private physicians and/or 
medical facilities and hospitals that 
have provided her with any treatment for 
any gynecological disorder since her 
separation from service.  In particular, 
the AMC/RO must seek the medical records 
under the appellant's maiden name that 
are associated with her obstetrical care 
at the Bethesda Naval Hospital in May 
1981, as well as from the gynecological 
care she received at John Hopkins 
Hospital between December 1981 and 
December 1989.  After securing the 
necessary release(s), the AMC/RO should 
obtain those records that have not been 
previously secured and associate them 
with the claims file.

7.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and her 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

8.  The AMC/RO should request from the 
appellant a comprehensive statement of 
potential alternative sources for 
supporting evidence regarding the alleged 
sexual assault during service.  The RO 
inquiry should include possible sources 
listed in M21-1MR, part III.  The 
appellant should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful event(s) and that she must be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.

9.  Thereafter, the AMC/RO should request 
any supporting evidence from alternative 
sources identified by the appellant.  The 
AMC/RO should determine whether any of 
the individuals named by the appellant as 
having knowledge of the alleged events 
can be located through VA or service 
sources.  If any of them can be located, 
the AMC/RO should offer to forward a 
letter from the veteran to such 
individuals for the purpose of obtaining 
a statement concerning their knowledge of 
the alleged stressful events.  

10.  The AMC/RO then should review the 
file and prepare a summary including all 
associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
appellant was exposed to a stressor, or 
stressors, in service, and, if so, the 
nature of the specific stressor or 
stressors established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

11.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
a VA psychiatric evaluation to determine 
the nature, onset date and etiology of 
any current psychiatric or psychological 
pathology and specifically to determine 
whether PTSD is present, and, if so, 
whether it is linked to the appellant's 
in-service stressor(s).  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  An opinion in response to 
the questions below should be obtained 
even if the appellant does not report for 
the examination.

The psychiatrist should conduct an 
examination with consideration of the 
criteria for PTSD.  The AMC/RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether appellant 
was exposed to a stressor in service.

The examining psychiatrist, after 
examination of the appellant and review 
of her entire medical history, to include 
in-service and post-service medical 
reports, including SSA records, should 
provide an opinion as to the diagnosis 
and etiology of any psychiatric disorder 
found.  The examiner should also 
reconcile all psychiatric diagnoses 
documented in the appellant's records and 
provide a current psychiatric diagnosis.  
The psychiatrist should also offer an 
opinion as to the onset date of the 
appellant's psychiatric condition(s), if 
any.  If the examiner finds that a 
psychiatric disorder is etiologically 
related to service or to a service-
connected disability, to the extent 
possible, the psychiatrist should 
indicate the historical degree of 
impairment due any psychiatric disorder 
found to be related to service or a 
service-connected disability, as opposed 
to that due to other psychiatric 
disorders, personality defects, substance 
abuse, and/or non-service-connected 
physical disabilities. 

In particular, the psychiatrist should 
offer an opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's psychiatric 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during her active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of 
such causes or to some other cause or 
causes.  The psychiatrist should identify 
all psychiatric conditions which have 
been present and distinguish conditions 
which are acquired from conditions which 
are of developmental or congenital 
origin, if any.  The opinion should 
reflect review of pertinent material in 
the claims file.  The psychiatrist should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the appellant's psychiatric 
status.  If there are different 
psychiatric disorders, the psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  The findings 
of all pertinent psychological and 
neuropsychological testing should be 
discussed.  

If a diagnosis of PTSD is appropriate, 
the examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how she re-experiences them.  All 
necessary special studies or tests 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
are to be accomplished if deemed 
necessary.  If there are no stressors, or 
if PTSD is not found, that matter should 
also be specifically set forth.

Specifically, the examiner must address 
these questions:

a.  Whether the appellant's current 
psychiatric pathology is causally or 
etiologically related to her period 
of military service or to some other 
cause or causes?  (It is not 
necessary that the exact causes--
other than apparent relationship to 
some incident of service be 
delineated.)

b.  Whether the veteran's current 
psychiatric pathology is related to 
symptoms or signs she may have had 
in service (October 1979 to January 
1981)?  The gagging problem of 
October 1980 should be discussed.

c.  Whether the veteran's current 
psychiatric pathology is related to 
symptoms and signs that may have 
occurred within one year of her 
service separation in January 1981? 
and

d.  Whether any portion of the 
veteran's current psychiatric 
pathology is attributable to her 
service-connected disabilities or to 
some other cause or causes or 
combination thereof.  If the 
examiner does find that any portion 
of the appellant's psychiatric 
pathology is attributable to her 
service-connected disabilities 
(ankle and feet), the examiner 
should identify the specific 
amount/proportion of additional 
psychiatric pathology that is 
related to the service-connected 
disability.

If the examiner finds that any 
psychiatric pathology clearly existed 
prior to the appellant's period of 
service, the examiner must state whether 
any such identified pathology worsened 
during the appellant's period of active 
military service  October 1979 to January 
1981).  If worsening occurred, the 
examiner should state whether it can be 
concluded with clear and unmistakable 
certainty that each pre-existing 
psychiatric disorder was not aggravated 
in service to a permanent degree beyond 
that which would be due to the natural 
progression of each such psychiatric 
disorder.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The psychiatrist should 
provide the rationale for the opinions 
provided.

12.  The AMC/RO should then review the 
claims file to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If a report does 
not include fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the providing 
physician for corrective action.  To help 
avoid future remand, the AMC/RO must 
ensure that all requested actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

13.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issue on appeal.  

The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Cotant v. Principi, 
17 Vet. App. 116, 123-30 (2003), Allen v. 
Brown, 7 Vet. App. 439 (1995) and Patton 
v. West, 12 Vet App 272 (1999).  The 
AMC/RO should ensure that direct, 
presumptive, aggravation and secondary 
theories of service connection are 
considered.

14.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

